RENDERED: APRIL 16, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-1124-MR

MARIA CHALK                                                         APPELLANT


               APPEAL FROM CAMPBELL CIRCUIT COURT
v.            HONORABLE JULIE REINHARDT WARD, JUDGE
                       ACTION NO. 18-CI-00567


ROBERT HOUP AND KELLY HOUP                                           APPELLEES


                               OPINION
                          AFFIRMING IN PART,
                        REVERSING IN PART, AND
                      REMANDING WITH DIRECTIONS

                                  ** ** ** ** **

BEFORE: ACREE, KRAMER, AND TAYLOR, JUDGES.

TAYLOR, JUDGE: Maria Chalk brings this appeal from a June 20, 2019, Order

of the Campbell Circuit Court. Upon conducting a bench trial, the circuit court

denied Chalk’s claim for land restoration damages, punitive damages, and a

permanent injunction against Robert and Kelly Houp for their intentional trespass

upon Chalk’s property. Rather, the court awarded Chalk only nominal damages
for the intentional trespass to her real property. We affirm in part, reverse in part,

and remand with directions.

             Maria Chalk owns and resides upon real property located in Fort

Thomas, Kentucky. Robert Houp and Kelly Houp (collectively referred to as “the

Houps”) own and reside upon real property directly abutting the rear of Chalk’s

property. The rear of Chalk’s property is maintained in a natural overgrown state

with many trees. Other facts relevant to this appeal were summarized by the

circuit court as follows:

             In 2015, [Chalk] noticed Defendant, Robert Houp,
             behind her house cutting a tree, that had been on her
             property and putting pieces of it through a woodchipper.
             [Chalk] asked [Robert] to not cut down any trees or
             shrubs on her property and not to place wood chips on
             her property. [Chalk] told [Robert] that she wanted her
             property to remain in its natural state.

             In 2017, [Chalk] witnessed [Robert] doing work on his
             property. [Robert] was putting in a pool and at some
             point, he put in a putting green and a fire pit. . . . In April
             2018, [Chalk] noticed that a portion of [the Houps’]
             privacy fence was taken down and then put back up.
             [Chalk] also saw [Robert] using an earth mover and
             observed that a pile of rocks was being built upon
             [Chalk’s] property. . . . [Chalk] also saw pieces of metal,
             carpet, picnic table legs, trampoline springs, dead tree
             stumps, a pipe, shingles, and other debris . . . [upon her
             property]. [Chalk] testified that when she confronted
             [Robert] in 2015 her backyard was free of those items.
             [Chalk] testified that her backyard was overgrown with
             bushes and trees but not rock or debris.




                                          -2-
             [Chalk] hired an attorney . . . to notify [the Houps] to
             stop putting items on her property. [Robert] sent a letter
             to [Chalk’s attorney] in response. [Robert] admitted to
             temporarily putting rock and Astroturf on [Chalk’s]
             property but denied putting any trash or other debris on
             the land. . . .

Record at 75-76.

             As the parties were unable to resolve their disagreement, Chalk filed a

complaint against the Houps in the circuit court. Chalk claimed the Houps had

committed intentional trespass upon her real property and sought an award of

actual damages, punitive damages, and a permanent injunction. Following a bench

trial on May 29, 2019, the circuit court concluded that the Houps had in fact

intentionally trespassed upon Chalk’s property. However, the circuit court held

that “because the Court does not believe that the fair market value of [Chalk’s]

property has been diminished, [Chalk] is not entitled to actual damages.” Record

at 83. Instead, the circuit court awarded Chalk nominal damages of $1. The

circuit court did not award punitive damages and denied the request for a

permanent injunction. This appeal follows.

             As an appellate court, we review a trial court’s decision following a

bench trial under Kentucky Rules of Civil Procedure (CR) 52.01. Thereunder,

findings of fact are not clearly erroneous if supported by substantial evidence. See

Moore v. Asente, 110 S.W.3d 336, 354 (Ky. 2003). Substantial evidence is

evidence that “has sufficient probative value to induce conviction in the minds of

                                         -3-
reasonable men.” Id. at 354. The circuit court’s conclusions of law are reviewed

de novo. Gosney v. Glenn, 163 S.W.3d 894, 898-99 (Ky. App. 2005) (citations

omitted).

             Chalk contends the circuit court erred by failing to award her the

restoration costs associated with the intentional trespass committed by the Houps.

More particularly, Chalk asserts that the circuit court erred in failing to recognize

that the amount of restoration costs necessarily reduced the fair market value of her

property by an equal amount.

             In Kentucky, where an intentional trespass upon real property occurs,

there are generally two measures of damages available. Ellison v. R & B

Contracting, Inc., 32 S.W.3d 66, 69 (Ky. 2000). More specifically, where there

has been “permanent” injury to real property, damages are measured by the

diminution in the fair market value of the property. Id. at 69-70. By contrast,

where there has been “temporary” injury to real property, damages are measured

by the cost of restoring the property to its original condition. Id. However,

“[r]easonable restoration costs are an available remedy only in ‘temporary’ injury

cases where the property may be restored to its original state at a cost less than the

amount by which the market value of the property decreased as a result of the

trespass.” Id. at 70. Simply stated, the measure of damages available for an

intentional trespass is the lesser of the diminution in fair market value of the real


                                          -4-
property or the restoration costs to return the property to its original condition. Id.

at 69; Muncie v. Wiesemann, 548 S.W3d 877, 879 (Ky. 2018) (emphasis added).

              As for evidence of damages in an intentional trespass case, it has been

recognized that “a plaintiff . . . in an injury-to-property case need not introduce

evidence of a diminution in the fair market value of the property” in order to

recover restoration costs. Ellison, 32 S.W.3d at 74 (citing Newsome v. Billips, 671

S.W.2d 252, 254 (Ky. App. 1984)). In fact, the Newsome Court specifically held

that “[i]n the absence of evidence to the contrary, it may be presumed that the

anticipated cost of repair would reduce the value [of the property] by an equal

amount.” Newsome, 671 S.W.2d at 255. Simply stated, if no evidence is presented

regarding the diminution in fair market value of the property, it may be presumed

that the cost of restoration would reduce the fair market value by the same

amount.1

              At the hearing, Chalk introduced evidence regarding the restoration

costs associated with the trespass. Among the costs of restoring her property,

Chalk included the following: hiring an arborist to estimate the cost of replacing a

tree, purchasing and replanting a tree, purchasing and replanting six bushes, and

removing rocks, metal, ash, and a fence post. She also sought to recover lost


1
 In Ellison v. R & B Contracting, Inc., 32 S.W.3d 66 (Ky. 2000), there was evidence presented
by the defendant construction company that there had been no change in the value of the real
property before and after the trespass.

                                             -5-
wages of $68.25 per hour that she claimed to incur when she missed work to

personally supervise hired workers to perform the restoration of her property.

Chalk claimed total restoration costs of $7,259.68. It must be emphasized that

neither party introduced evidence of the fair market value of the real property

before and after the intentional trespass.

             In the June 20, 2019, order, the circuit court determined that the

Houps committed an intentional trespass upon Chalk’s property. The circuit court

found that the Houps intentionally placed Astroturf and large rocks just inside

Chalk’s property line while the Houps worked on a project upon their property.

The circuit court further found that the Houps moved the Astroturf and some of the

rocks back to their property a few days later. However, the circuit court

specifically found that the Houps did not remove all of the rocks placed on Chalk’s

property.

             At minimum, the circuit court concluded that Chalk had expended at

least $520 in restoration costs as a result of the Houps’ trespass. The court stated,

“[t]he Court does not believe that [Chalk] has proved damages other than

$520.00.” Record at 83. Notwithstanding that the circuit court found that the

Houps did not remove all of the rocks they had placed upon Chalk’s property,

which cost her $520 to remove, the circuit court ruled there were no damages

“because the Court does not believe that the fair market value of [Chalk’s] property


                                             -6-
has been diminished, [so,] [Chalk] is not entitled to actual damages.” Record at

83. The circuit court awarded Chalk only nominal damages of $1.

               On its face, the award of nominal damages conflicts with the court’s

finding of actual damages incurred by Chalk that were caused by the Houps’

trespass. Accordingly, the circuit court committed an error of law by disregarding

the holding in Newsome, 671 S.W.2d 252. In the absence of evidence concerning

diminution of the fair market value of the real property, it is presumed that the

restoration costs of returning the real property to its original condition caused an

equivalent diminution in the fair market value of the property. Here, there was no

evidence presented of diminution in the fair market value of Chalk’s property;

therefore, the circuit court was bound by the dictates of Newsome to presume that

the restoration costs caused an equivalent diminution in the fair market value of

Chalk’s property.

               Therefore, we must remand this matter back to the circuit court for

entry of judgment in the amount of $520 as damages for the actual and reasonable

restoration costs incurred by Chalk. As concerns the other damage claims, the

circuit court concluded those claims were not proven by substantial evidence.

Based on our review of the record below, we must agree.2


2
  This Court notes that Maria Chalk’s designation of record on appeal, filed pursuant to
Kentucky Rules of Civil Procedure (CR) 75.01 and CR 98, included a videotape of the bench
trial on May 29, 2019. The circuit clerk’s certification of the record on appeal to this Court on

                                                -7-
               Finally as concerns the circuit court’s denial of punitive damages and

a permanent injunction, Chalk did not raise or address these issues on appeal and

thus, we find no error in the court’s ruling and shall affirm the same.

               In sum, we affirm the circuit court’s denial of punitive damages and a

permanent injunction against the Houps. However, we reverse and remand the

June 20, 2019, Order, of the circuit court on the issue of damages. Upon remand,

we direct the circuit court to enter judgment for Chalk in the amount of $520 as

damages in accordance with the court’s findings.

               For the foregoing reasons, the June 20, 2019, Order is affirmed in

part, reversed in part, and this cause is remanded for proceedings consistent with

this Opinion.

               ALL CONCUR.




December 18, 2019, included one CD disc. However, upon an exhaustive review of that disc,
only about one hour of the bench trial is recorded thereon. It is Chalk’s duty under CR 75.01 and
CR 98 to ensure that the record on appeal is sufficient for the appellate court to review the
alleged errors. Smith v. Smith, 450 S.W.3d 729, 731 (Ky. App. 2014). Presumably, counsel for
neither party reviewed the record on appeal in the clerk’s office before its submission to this
Court as neither party cited to the video recording of the trial in their respective briefs. On its
face, this leads this Court to assume that the missing video record supports the findings and
decision of the trial court. Id. at 732. Given that this Court reviewed the entire record on appeal
submitted by the circuit clerk, including all exhibits admitted at trial, we have declined to address
any CR 76.12 issues as concerns the parties’ briefs.



                                                -8-
BRIEFS FOR APPELLANT:      BRIEF FOR APPELLEE:

Todd V. McMurtry           Michael L. Schulkens
Fort Mitchell, Kentucky    Cold Springs, Kentucky




                          -9-